Citation Nr: 0205088	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  94-07 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Eric C. Conn, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1945.  The appellant is the surviving spouse of the 
veteran.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a August 1993 rating decision 
rendered by the Montgomery, Alabama, Regional Office (RO) of 
the Department of Veterans Affairs (VA) wherein entitlement 
to service connection for the cause of the veteran's death 
was denied.  In February 1996, the Board upheld the RO's 
denial of the appellant's claim.  Thereafter, the appellant 
appealed the February 1996 Board decision to the United 
States Court of Veterans Appeals (Court), now the United 
States Court of Appeals for Veterans Claims.  In March 1997, 
VA General Counsel filed an unopposed motion to vacate the 
Board's prior decision and to remand the matter for 
development and readjudication.  In April 1997, the Court 
granted the motion and issued an Order vacating the February 
1996 Board decision and remanding the case to the Board.

Thereafter, the Board issued a July 2000 decision denying 
service connection for the cause of the veteran's death.  The 
appellant appealed the decision to the Court.  Pursuant to a 
December 2000 Joint Motion for Remand and to Stay 
Proceedings, the Court issued a December 2000 Order vacating 
the July 2000 decision and remanding the case to the Board 
for readjudication.  



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The veteran died on February [redacted], 1978.  The death 
certificate lists the cause of death as ventricular 
fibrillation due to acute myocardial infarction. 

3.  At the time of his death, the veteran had not established 
service connection for any disability. 

4.  There is no competent evidence of record which shows that 
either ventricular fibrillation or an acute myocardial 
infarction was incurred in or aggravated by service, or was 
proximately due to or the result of any disease or injury 
incurred in or aggravated by service.

5.  There is no competent evidence of record indicating that 
any cardiovascular-renal disease manifested to a compensable 
degree within one-year following the veteran's separation 
from service.


CONCLUSION OF LAW

A service-connected disability, or a disability for which 
service connection should have been established at the time 
of the veteran's death, was not either a principal or a 
contributory cause of his death.  38 U.S.C.A. §§ 1110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
appellant's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the appellant's 
application for the benefits at issue is complete. 

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  Pursuant to prior Court and Board 
remands, the RO requested information from Dr. Moses Jones 
and St. Jude Hospital.  The inquiry to Dr. Jones was returned 
as undeliverable and a response from the custodian of medical 
records of Fairview Medical Center/St. Jude's Hospital 
indicates that the information sought was not available.  
Likewise, a June 1999 statement from the Compensation and 
Pension Service, Program Management Staff indicates that the 
veteran's name was not on any list of personnel subject to 
chemical testing.  As the evidence does not show the 
existence of any additional medical evidence that is not 
presently associated with the claims folder, VA's duty to 
assist in this regard is satisfied.  38 U.S.C.A. § 5103A; 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c)).

Under the VCAA, VA has a duty to obtain a veteran's service 
medical records.  Id. Pursuant to the April 1997 Court remand 
and the March 1998 Board remand, the RO attempted to obtain 
service medical records, service personal records, and 
Surgeon General Office (SGO) notes for the veteran.  
Previously, the National Personnel Records Center (NPRC) had 
indicated that no service medical records were available due 
to possible destruction during a fire at the NPRC, in St. 
Louis, Missouri, in July 1973.  A May 1998 statement from the 
42d Medical Group/SGORR, Maxwell Air Force Base, Alabama, 
indicates that there were no medical records on file at that 
facility under the veteran's name or social security number.  
In June 1998, NPRC indicated that with the exception of an 
SGO note, no other information concerning the veteran was 
available.  A SGO note indicates that the veteran was 
hospitalized in March 1944 with a diagnosis of "Teeth, 
disease of, other;" however, the SGO report does not 
indicate any inservice complaint, treatment, or diagnosis of 
any pulmonary or cardiovascular disability.  Under pertinent 
regulations, VA may conclude that no further efforts are 
required in cases in which the Federal department or agency 
advises VA that the requested records do not exist or the 
custodian does not have them. 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)(2)).  
As set forth above, VA has been informed by NPRC that no 
further information concerning the veteran is available.  
Accordingly, the Board finds that the duty to assist the 
appellant in obtaining the veteran's service medical records 
has been satisfied.  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The appellant was informed of the 
information necessary to substantiate his claim by means of a 
statement of the case and supplemental statements of the case 
issued during the course of this appeal.  Accordingly, the 
Board finds that the duty to inform the appellant of required 
evidence to substantiate her claim has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of this claim that is 
possible without further input by the appellant.  She has 
been duly notified of what is needed to establish entitlement 
to the benefits sought, what the VA has done and/or was 
unable to accomplish, and what evidence/information he can 
obtain/submit herself. Accordingly, the Board finds that the 
requirements set forth in the VCAA with regard to notice and 
development of the appellant's claim, have been satisfied, 
and that returning the case to the RO to consider the 
requirements of VCAA would serve no useful purpose, but would 
needlessly delay appellate review.

The appellant contends that the veteran's death was due his 
active military service and that service connection for the 
cause of the veteran's death is warranted. Specifically, she 
contends that the veteran died of a respiratory disease that 
the veteran developed during his active service.  After a 
review of the record, the Board finds that her contentions 
are not supported by the evidence.  Accordingly, her claim 
fails.

Service connection may be established for the cause of the 
veteran's death where it is shown that a service-connected 
disability, or a disability for which service connection 
should have been established at the time of the veteran's 
death, was either a principal or a contributory cause of 
death.  38 C.F.R. § 3.312 (2001). 
In general, service connection may be established for a 
current disability resulting from disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 1991 & Supp. 2001).  Service connection may also 
be established for a chronic disease manifested to a 
compensable degree within a presumptive period following 
separation from service.  38 C.F.R. §§ 3.307, 3.309 (2001).  
Cardiovascular-renal disease has a presumptive period of one 
year.  38 C.F.R. §§ 3.307, 3.309 (2001).

In this case, the determinative issues presented by the claim 
are whether the veteran's ventricular fibrillation or 
myocardial infarction were etiologically related to a disease 
or injury incurred in or aggravated by service, or whether a 
disease or injury incurred in or aggravated by service was a 
principal or contributory cause of the veteran's death. 

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet.App. 492, 494-95 (1992).

In April 1977, prior to his death, the veteran contacted the 
VA asking if he would be entitled to VA disability benefit, 
as he was unable to work.  The veteran indicated that he had 
been unable to work since December 1976 due to the flu and 
pneumonia.  He indicated that he had two heart attacks 
requiring hospitalization.  The RO furnished a VA Form 21-
526, Veterans Application for Compensation or Pension, to the 
veteran in April 1977; however, the evidence does not show 
that the veteran completed an application for VA benefits.  

The veteran died on February [redacted], 1978.  The death certificate 
lists the cause of death as ventricular fibrillation due to, 
or as a consequence of acute myocardial infarction.  The 
approximate interval between onset and death of the 
ventricular fibrillation was listed as immediate, while the 
interval between onset and death of the myocardial infarction 
was listed as 4 hours.  An autopsy was not performed.  

In various statements received from the appellant, she 
expresses her belief that the veteran was exposed to mustard 
gas or some other chemicals during active duty resulting in a 
two week period of hospitalization.  However, she did not 
know the date or place of the suspected exposure and believed 
that there was some "secret" concerning his military 
service that he could not disclose to her.  She has alleged 
that the veteran was discharged from active duty due to a 
respiratory disease and that he had respiratory problems and 
a heart problem since his discharge. 

At hearings before members of the Board sitting at the RO in 
March 1994 and May 2000, the appellant testified that she 
believed that the veteran's fatal heart attack was actually 
caused by respiratory problems.  She asserted that he did not 
have a heart condition and that the staff at the hospital 
where he was taken during his fatal illness did not listen to 
her request to put the veteran on a respirator, but instead 
simply inserted a catheter for urination.  The appellant 
indicated that the veteran had never told her that he was 
exposed to any chemicals; however, she had seen television 
and newspaper reports concerning chemical exposure and 
believed that her husband had symptoms of chemical exposure.  

While the appellant is sincere in her belief that the 
veteran's death was caused by exposure to chemicals during 
active duty, lay persons are not competent to offer medical 
opinions, in the absence of evidence demonstrating requisite 
medical training or expertise.  Espiritu.  Therefore, in the 
absence of evidence indicating that the appellant has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that her contentions 
with regard to the etiology of the veteran's terminal 
disability to be of no probative value.  See Moray v. Brown, 
5 Vet. App. 211 (1993).

While it is unfortunate that there are no service medical 
records available, the absence of service medical records 
does not preclude a grant of service connection for the cause 
of the veteran's death.  The inservice manifestation of a 
disability, and the severity thereof, can be shown by other 
records, such as, for example, private medical records 
compiled during or soon after service, or lay statements.  
See 38 C.F.R. § 3.303(b) (2001).  However, the appellant has 
not referenced nor does the evidence contain any pertinent 
medical records or lay statements compiled during or soon 
after the veteran's active service indicating that he had an 
inservice manifestation of either a cardiovascular or 
pulmonary disability.  Similarly, the evidence does not show 
that such disability was initially manifested within one-year 
following the veteran's separation from active service.  
Accordingly, the Board finds that no competent medical 
evidence has been submitted demonstrating that either 
ventricular fibrillation or myocardial infarction was 
incurred in or aggravated by service, was proximately due to 
or the result of any disease or injury incurred in or 
aggravated by service, or that any cardiovascular-renal 
disease manifested to a compensable degree within one year 
following the veteran's separation from service.

The Board finds that competent evidence has not been 
presented which shows that a service-connected disability was 
either a principal or a contributory cause of the veteran's 
death.  The evidence shows that the veteran died of 
ventricular fibrillation with a contributing cause of death 
of myocardial infarction.  The veteran's death occurred more 
than 32 years following his separation from service, and 
there is no competent evidence of record showing either the 
cause of death, or the contributory cause of death was in any 
way related to the veteran's service.  

Based on the discussion above, the Board finds that the 
evidence does not show that the cause of the veteran's death 
resulted from service connected disability or from disability 
for which service connection should have been established at 
the time of the veteran's death.  The Board has thoroughly 
reviewed the claims file, but finds no evidence of a 
plausible claim for service connection for the cause of the 
veteran's death.  Accordingly, the appellant's claim must be 
denied.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.304, 3.310, 3.312 (2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

